                 IN THE UNITED STATES MAGISTRATE COURT
                      FOR THE DISTRICT OF MONTANA
                            BILLINGS DIVISION

 UNITED STATES OF AMERICA,                   PO 16-5034-BLG-TJC-1

            Plaintiff,
                                             ORDER GRANTING MOTION TO
      vs.                                    DISMISS WITH PREJUDICE

 KASEY R. KUNKEL,                             Violation No. F4864006
                                              Location Code: M3
            Defendant.


      Upon motion of the United States, and good cause appearing,

      IT IS HEREBY ORDERED that the motion to dismiss is GRANTED. (Doc.

6.) The matter is dismissed, with prejudice as fully adjudicated.

      IT IS FURTHER ORDERED that the warrant issued in the above-captioned

case for Kasey R. Kunkel shall be QUASHED. The Clerk of Court is directed to

notify the U.S. Marshals Service of this Order immediately.

      DATED this 11th day of February, 2020.

                                       _______________________________
                                       TIMOTHY J. CAVAN
                                       United States Magistrate Judge




                                         1
